DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 11/17/2020, is acknowledged.

3.  Claims 1, 3, 4, 5, 11-23 and 55 are pending and being acted upon presently.
 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Election/Restrictions

4.  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


5.  In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-22, drawn to an antibody specifically recognizing a loop 3 of a domain 1(D1) of the a Nav1.7 polypeptide.

Group II, claim 23, drawn to an immunogen for making a first antibody specific to a peptide epitope, the immunogen comprising a second antibody having at least one CDR, wherein the at least one CDR has been modified to induce the peptide epitope. 

Group III, claim 55, drawn to a method of alleviating the symptoms of pain, managing pain or of treating or alleviating the symptoms of an hyperproliferative disease in a subject comprising administering an antibody specifically recognizing a loop 3 of a domain 1(D1) of the a Nav1.7 polypeptide.

6.  The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The invention of Group I and III were found to have no special technical feature that defined the contribution over the prior art of (I) WO2014159595-A2 (IDS) to Macdonald (see entire document).

Macdonald teaches an isolated human antibody that specifically binds to at least one extracellular loop or to the paddle region of human sodium channel Nav1.7 (EC 3-1, published SEQ ID NO: 676/854) useful for treating disease e.g. pain, osteoarthritis, migraine, cluster headaches.  The anti-human Nav 1.7 antibodies are useful in treating acute pain, chronic pain, neuropathic pain, inflammatory pain, arthritis, osteoarthritis, migraine, cluster headaches, trigeminal neuralgia, herpetic neuralgia, general neuralgias, neurodegenerative disorders, movement disorders, neuroendocrine disorders, ataxia, visceral pain, acute gout, post-herpetic neuralgia, diabetic neuropathy, sciatica, back pain, head or neck pain, severe or intractable pain, cancer pain associated with prostate cancer, breast cancer, and cervical cancer. 

Qy          1 KHKCFRNSLENNETLESIMNTLESEEDFRKYFYYLEGSK 39
              |||||||||||||||||||||||||||||||||||||||
Db          1 KHKCFRNSLENNETLESIMNTLESEEDFRKYFYYLEGSK 39 


(II) WO2011051351-A1.

The `351 publication teaches generating functionally modifying antibody to ion channel involves immunizing host with cyclic peptide comprising at least part of extracellular sequence of the ion channel.  The generation of function blocking antibodies represent an innovative approach for valuable treatment for pain without any side-effects or minimizing side effects to a tolerable level. Human Nav1.7 sodium channel subunit fragment, AE3 SEQ:72 (type IX voltage-gated sodium channel alpha subunit), AE3.1 SEQ:100 and AE3 SEQ:74 and 86 fragments used in a method for immunization to generate antibodies for treating pain (see Fig. 5, lines 11+, page6, lines 19 +,  page 12, lines 7+, Table1, Table 2, Table 3).

Published SEQ ID NO: 72:

Qy          4 CFRNSLENNETLESIMNTLESEEDFRKY 31
              ||||||||||||||||||||||||||||
Db          1 CFRNSLENNETLESIMNTLESEEDFRKY 28

Published SEQ ID NO: 100:

Qy          4 CFRNSLENNET 14
              |||||||||||
Db          1 CFRNSLENNET 11

Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.


Species Election

7.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If any one of Group I is elected, Applicant is required to elect a particular epitope (e.g., SEQ ID NO: 1,  SEQ ID NO: 5 or SEQ ID NO: 6) such as the one recited in claim 1.  Further, Applicant is required to elected a particular anti-Nav1.7 antibody (e.g., comprising SEQ ID 

If Group III is elected, Applicant is required to elect a particular symptom (pain or hyperproliferative disease) such as the one recited in claim 55.  These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints, and represent patentably distinct subject matter.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

8.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


9.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 23, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644